UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2262


In re:   MALCOLM MUHAMMAD

                Petitioner.



                 On Petition for Writ of Mandamus
                      (1:14-cv-00662-LO-TRJ)


Submitted:   March 9, 2015                  Decided:   April 2, 2015


Before KING, WYNN, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Malcolm Muhammad, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Malcolm Muhammad petitions for a writ of mandamus, alleging

unreasonable delay by the district court in acting on Muhammad’s

42 U.S.C. § 1983 (2012) complaint.            The district court’s docket

sheet reflects that the court issued an order on November 25,

2014, conditionally filing the complaint, conditionally granting

Muhammad leave to proceed in forma pauperis, and directing him

to submit his complaint on a proper form.                    In light of the

court’s    recent    action,     we    hold   that     there    has    been    no

unreasonable delay, and we deny the mandamus petition as moot.

We grant leave to proceed in forma pauperis and dispense with

oral   argument     because    the    facts   and    legal    contentions     are

adequately    presented   in    the    materials     before    the    court   and

argument would not aid the decisional process.



                                                               PETITION DENIED




                                        2